       Case 1:19-cv-00827-ALC-GWG Document 71 Filed 07/01/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
KIHARA KIARIE, et al.,                                         :
                                                                   ORDER
                                                             :
                 Plaintiffs,                                       19 Civ. 827 (ALC) (GWG)
                                                             :
        -v.-
                                                             :
DUMBSTRUCK, INC., et. al,
                                                             :

                  Defendants.                                  :
---------------------------------------------------------------X
GABRIEL W. GORENSTEIN, UNITED STATES MAGISTRATE JUDGE

         Both parties have cited documents in support of their positions on the pending motion to
amend that have not been filed publicly on ECF. See Docket # 59 (plaintiffs’ exhibits C, D, E,
and F have “been marked Confidential and will not be ECF-filed”); Docket # 63 (defendants’
exhibits F, G, H, and I have “been marked Confidential by Opposing Counsel and will not be
ECF-filed”). Under paragraph 2.E of the Court’s Individual Practices, a party seeking to file
material under seal must “make a written application to the Court, citing case law and providing
any factual explanation that justifies the proposed sealing.” Similarly, under the protective order
in this case, “any party seeking . . . sealing shall make a written application to the Court, citing
case law and providing any factual explanation that justifies the proposed sealing.” (Docket # 31
¶ 12). No such written application was made by either party here.

        Accordingly, whichever party is seeking to have the exhibits annexed to Docket # 59 and
Docket # 63 filed under seal --- meaning the party that seeks to justify the sealing, which may
not necessarily be the party that filed the documents --- is hereby ordered to submit a written
application in compliance with paragraph 2.E of the Court’s Individual Practices explaining why
the documents or any portion thereof should be sealed under the framework set forth in Lugosch
v. Pyramid Co. of Onondaga, 435 F.3d 110 (2d Cir. 2006). This application shall be filed on or
before July 8, 2020. In the alternative, the party may instead file the omitted documents on ECF
by the same date.

        The Court notes that any justification for sealing must be made as to each specific type of
information withheld. Having examined the documents, the Court finds it obvious that there is
no justification for the sealing of the documents in their entireties. At best, some extremely
limited portions might meet the demanding standard set forth in Lugosch. Thus, the party
seeking sealing should make its application only as to those limited portions. The party must
also describe those portions by page and, where appropriate, line number of each document.
     Case 1:19-cv-00827-ALC-GWG Document 71 Filed 07/01/20 Page 2 of 2




      SO ORDERED.

Dated: July 1, 2020
       New York, New York




                                     2
